Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 15, 2017, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of Earthstone Energy, Inc. on Form 10-K for the year ended December 31, 2016.We consent to the incorporation by reference of said reports in the Registration Statements of Earthstone Energy, Inc. on Form S-3 (File No. 333-213543 and File No. 333-205466) and on Form S-8 (File No. 333-210734). /s/ GRANT THORNTON LLP Houston, Texas
